Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is responsive to a NEW APPLICATION filed on February 6, 2020 for patent application 16/637,263.
Status of Claims
2.	 Claims 1-20 are now presented for examination in this office action.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rashid et al. (U.S. Publication Number: 2016/0153266).
As to independent claim 1, Rashid discloses a method of operating an oilfield device comprising: 
providing a physical sensor (e.g., sensor (S) is positioned in one or more locations in the drilling tools and/or at rig 128 to measure drilling parameters, such as weight on bit, torque on bit, pressures, temperatures, flow rates, compositions, rotary speed, and/or other parameters of the field operation; sensors (S) may also be positioned in one or more locations in the circulating system) (see Paragraph [0031]); 

establishing interdependencies between the physical sensor and virtual sensor (e.g., surface unit 134 may receive commands via transceiver 137 or may itself execute commands to the controller) (see Paragraph [0036]); 
obtaining a physical sensor data stream relating to an oilfield device (e.g., oilfield 100 may be selectively adjusted based on the data collected; this technique may be used to optimize portions of the field operation, such as controlling drilling, weight on bit, pump rates, or other parameters) (see Paragraph [0036]); 
using the physical sensor data stream as input data to the virtual sensor (e.g., surface unit 134 may be used to communicate with the drilling tools and/or offsite operations, as well as with other surface or downhole sensors) (see Paragraph [0030]); 
generating a virtual sensor output data stream (e.g., surface unit 134 may also collect data generated during the drilling operation and produces data output 135) (see Paragraph [0030]); and 
using the virtual sensor output data stream to control the oilfield device (e.g., surface unit 134 is capable of communicating with the drilling tools to send commands to the drilling tools) (see Paragraph [0030]). 
As to independent claim 20, Rashid discloses a virtual sensor network system for managing oilfield activity with a control system comprising: 
a plurality of virtual sensors, each having a model type, at least one input parameter, and at least one output parameter, integrated into a virtual sensor network (see Figure 6 and Figure 8); 

an output interface to provide data to a control system (e.g., surface unit 134 may also collect data generated during the drilling operation and produces data output 135) (see Paragraph [0030]); and 
a controller configured to: determine interdependencies among the plurality of virtual sensors (e.g., surface unit 134 may receive commands via transceiver 137 or may itself execute commands to the controller) (see Paragraph [0036]); 
obtain operational information of the plurality of virtual sensors (e.g., oilfield 100 may be selectively adjusted based on the data collected; this technique may be used to optimize portions of the field operation, such as controlling drilling, weight on bit, pump rates, or other parameters) (see Paragraph [0036]); and 
provide one or more virtual sensor output parameters to the control system based on the determined interdependencies and the operational information (e.g., surface unit 134 is capable of communicating with the drilling tools to send commands to the drilling tools) (see Paragraph [0030]).
As to dependent claim 2, Rashid teaches the method of claim 1, further comprising: determining whether the physical sensor data stream is reliable (e.g., many operational changes may in some circumstances lead to reliability issues with valves, pipes and the like, making them more prone to failure; operating curves based upon well performance curves established at current operational conditions) (see Paragraph [0081]-[0082]). 
As to dependent claim 3, Rashid teaches the method of claim 1, further comprising: determining whether the physical sensor data stream is within a predetermined acceptable range (e.g., well flow rate management mechanism for which such parameters may be used to control) (see Paragraph [0055]). 
As to dependent claim 4, Rashid teaches the method of claim 1, wherein the physical sensor is selected from the group consisting of: acoustic sensor, chemical sensor, density sensor, electrical sensor, flow sensor, hydraulic sensor, level sensor, magnetic sensor, mechanical sensor, optical sensor, position sensor, pressure sensor, proximity sensor, thermal sensor, vibration sensor, and combinations thereof (e.g., a set of sound vibrations is received by sensors, such as geophone-receivers) (see Paragraph [0028]). 
As to dependent claim 5, Rashid teaches the method of claim 1, further comprising: using the physical sensor data stream as input data to the virtual sensor utilizing a physical sensor application programmable interface (API); and sending the virtual sensor data stream to a control system utilizing an API that is compatible with the physical sensor API (e.g., APIs) (see Paragraph [0070]). 
As to dependent claim 6, Rashid teaches the method of claim 1, further comprising: linking the virtual sensor with other virtual sensors to form a virtual sensor network (see Figure 6 and Figure 8). 
As to dependent claim 7, Rashid teaches the method of claim 6, further comprising: obtaining virtual sensor model information; determining interdependencies among virtual sensor models; monitoring and controlling individual virtual sensor models; and monitoring and controlling the virtual sensor network (e.g., surface unit 134 may receive commands via transceiver 137 or may itself execute commands to the controller) (see Paragraph [0036]). 
As to dependent claim 8, Rashid teaches the method of claim 5, wherein the virtual sensor is an intelligent gateway that includes data processing, data storage, deep learning, a user interface, and a gateway sensor API; the method further comprising: generating a virtual sensor data stream from gateway (e.g., surface unit 134 may also collect data generated during the drilling operation and produces data output 135) (see Paragraph [0030]). 
As to dependent claim 9, Rashid teaches the method of claim 8, further comprising: the intelligent gateway exchanging data with a physical sensor using the physical sensor API and receiving 
As to dependent claim 10, Rashid teaches the method of claim 9, wherein the field sensor API, gateway sensor API, and the physical sensor API are compatible (e.g., surface unit 134 may include transceiver 137 to allow communications between surface unit 134 and various portions of the oilfield 100 or other locations) (see Paragraph [0036]). 
As to dependent claim 11, Rashid teaches the method of claim 9, further comprising: using the virtual sensor data stream from gateway as input data to the edge appliance utilizing the gateway sensor API; analyzing the virtual sensor data stream from gateway within the edge appliance, the edge appliance comprising data processing, data storage, deep learning, a user interface, and afield sensor API; the method further comprising: generating a virtual sensor data stream from field (e.g., surface unit 134 may also collect data generated during the drilling operation and produces data output 135) (see Paragraph [0030]). 
As to dependent claim 12, Rashid teaches the method of claim 11, farther comprising: the edge appliance providing data to the intelligent gateway using the field sensor API and receiving data from a realtime operations control (ROC) appliance using a ROC API (e.g., surface unit 134 may be used to communicate with the drilling tools and/or offsite operations, as well as with other surface or downhole sensors) (see Paragraph [0030]). 
As to dependent claim 13, Rashid teaches the method of claim 12, wherein the ROC API, field sensor API, gateway sensor API, and the physical sensor API are compatible (e.g., surface unit 134 may include transceiver 137 to allow communications between surface unit 134 and various portions of the oilfield 100 or other locations) (see Paragraph [0036]). 
As to dependent claim 14, Rashid teaches the method of claim 12, further comprising: using the virtual sensor data stream from field as input data to a ROC appliance utilizing the field sensor API; analyzing the virtual sensor data stream from field within the ROC appliance, the ROC appliance comprising data processing, data storage, deep learning, a user interface, and a ROC API; the method further comprising: generating a virtual sensor data stream from ROC (e.g., surface unit 134 may also collect data generated during the drilling operation and produces data output 135) (see Paragraph [0030]). 
As to dependent claim 15, Rashid teaches the method of claim 14, further comprising: the ROC appliance providing data to an edge appliance using the ROC API and receiving data from a corporate appliance using a corporate API (e.g., surface unit 134 may be used to communicate with the drilling tools and/or offsite operations, as well as with other surface or downhole sensors) (see Paragraph [0030]). 
As to dependent claim 16, Rashid teaches the method of claim 15, wherein the corporate API, ROC API, field sensor API, gateway sensor API, and the physical sensor API are compatible with each other (e.g., surface unit 134 may include transceiver 137 to allow communications between surface unit 134 and various portions of the oilfield 100 or other locations) (see Paragraph [0036]). 
As to dependent claim 17, Rashid teaches the method of claim 15, further comprising: using the virtual sensor data stream from ROC as input data to a corporate appliance utilizing a ROC API; analyzing the virtual sensor data stream from ROC within the corporate appliance, the corporate appliance comprising data processing, data storage, deep learning, a user interface, and a corporate API (e.g., surface unit 134 may also collect data generated during the drilling operation and produces data output 135) (see Paragraph [0030]). 
As to dependent claim 18, Rashid teaches the method of claim 17, wherein the intelligent gateway, edge appliance, ROC appliance and corporate appliance each contain a deep learning model 
As to dependent claim 19, Rashid teaches the method of claim 17, wherein the intelligent gateway, edge appliance, ROC appliance and corporate appliance each contain a command, and query responsibility segregation (CQRS) interface that enables writing data and receiving data from data storage, querying data, and issuing control commands to actuators (e.g., analyze the data, make the decisions and/or actuate the controller) (see Paragraph [0036]). 


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJAL GAMI whose telephone number is (571)270-1035.  The examiner can normally be reached on Monday-Friday. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocío del Mar Pérez-Vélez can be reached at (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/Tejal Gami/
Primary Patent Examiner, Art Unit 2117